Citation Nr: 1009712	
Decision Date: 03/15/10    Archive Date: 03/24/10

DOCKET NO.  09-15 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

J. Fussell, Counsel





INTRODUCTION

The Veteran had active service from June 1944 to August 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2008 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York, which denied a TDIU.  

The issue of a new claim for a TDIU rating has been raised by 
the record, but has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does not 
have jurisdiction over the new claim for TDIU, and the new 
claim for TDIU is referred to the AOJ for any notice, 
development, and initial adjudication.  


FINDINGS OF FACT

1.  Prior to promulgation of a Board decision in the appeal 
for TDIU, in a writing received on March 19, 2009, the 
Veteran's service representative withdrew the appeal of TDIU.  

2.  A Notice of Disagreement was not subsequently received 
within one year of April 17, 2009 notice of April 2009 rating 
decision denial of TDIU. 


CONCLUSION OF LAW

The appeal of TDIU has been withdrawn, and the appeal is 
dismissed.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.204 (2009).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Withdrawal of TDIU Appeal

The controlling regulation at 38 C.F.R. § 20.204 (Withdrawal 
of Appeal) provides that an appellant, or an appellant's 
authorized representative, may withdraw an appeal.  Appeal 
withdrawals must be in writing and include the name of the 
veteran, the applicable VA file number, and a statement that 
the appeal is withdrawn.  Appeal withdrawals should be filed 
with the agency of original jurisdiction until the appellant 
or representative filing the withdrawal receives notice that 
the appeal has been transferred to the Board; thereafter, the 
withdrawal is to be filed at the Board.  Until the appeal is 
transferred to the Board, an appeal withdrawal is effective 
when received by the agency of original jurisdiction.  
Thereafter, the withdrawal is effective when received by the 
Board, and prior to a final Board decision.  Withdrawal of an 
appeal will be deemed a withdrawal of the Notice of 
Disagreement and, if filed, the Substantive Appeal, as to all 
issues to which the withdrawal applies. Withdrawal does not 
preclude filing a new Notice of Disagreement and, after a 
Statement of the Case is issued, a new Substantive Appeal, as 
to any issue withdrawn, provided such filings would be timely 
under these rules if the appeal withdrawn had never been 
filed.

In this case, the Veteran is service connected for varicose 
veins of the right leg, rated 40 percent disabling; 
posttraumatic stress disorder (PTSD), rated 30 percent 
disabling; and a scar of the right lower leg, rated 10 
percent disabling.  There is a combined disability rating of 
70 percent.  

Following a March 2006 rating decision which increased a 10 
percent rating for PTSD to 30 percent (giving rise to a 70 
percent combined disability rating), the Veteran's VA Form 
21-8940, Application for Increased Compensation Based on 
Individual Unemployability, was received in August 2006.  

The RO sent the Veteran a letter in September 2006 to comply 
with the Veterans Claims Assistance Act of 2000 (VCAA) which 
redescribed VA's duties to notify and to assist claimants in 
substantiating VA claims.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002) and 38 C.F.R § 3.159 (2009).  

An April 2007 rating decision denied the claim for TDIU.  By 
RO letter dated April 17, 2007, the Veteran was informed that 
his claim for a TDIU rating had been denied.  

In December 2007 the Veteran's then authorized service 
representative requested reconsideration of the TDIU 
adjudication.  After additional VA records were obtained, 
including VA psychiatric and general medical examinations in 
2008, the RO sent the Veteran a letter dated June 30, 2008, 
notifying him that, in pertinent part, his claim for a TDIU 
remained denied.  

Subsequently, correspondence was received in October 2008 
from the Veteran's Congressman, together with a letter the 
Veteran had sent his Congressman.  This was accepted as a 
timely Notice of Disagreement (NOD) in a Statement of the 
Case (SOC) issued on January 29, 2009.  

In February 2009 the Veteran appointed the New York State 
Division of Veterans' Affairs as his authorized service 
representative.  In VA Form 21-4138, Statement in Support of 
Claim, dated March 11, 2009, and received on March 19, 2009, 
the Veteran's service representative wrote that the Veteran 
wished to "WITHDRAW this appeal of entitlement to IU at this 
time.  He will not be filing a form 9.  The veteran may 
submit new evidence to re-open this claim in the future."  
In that VA Form 21-4138, the Veteran's name and claim number 
were cited.  

A Notice of Disagreement was not subsequently received within 
one year of the April 17, 2007 notice of rating decision 
denial of TDIU.  The VA Forms 21-4138 received in March 2009 
and May 2009 were not timely NODs for the purpose of re-
instating the appeal, within the meaning of 38 C.F.R. 
§ 20.204(c), because they did not express disagreement and 
desire to appeal the denial of a TDIU, by either the April 
2007 rating decision or the June 2008 rating decision.  
Rather, these VA Forms 21-4138 merely stated that the Veteran 
wished to "re-open" the claim for a TDIU.

Here, the VA Form 21-4138, dated March 11, 2009, and received 
on March 19, 2009, met all of the criteria in 38 C.F.R. 
§ 20.204 for withdrawal of the appeal.  The VA Forms 21-4138 
received in March 2009 and May 2009 were not timely NODs for 
the purpose of re-instating the appeal, within the meaning of 
38 C.F.R. § 20.204(c), because they did not express 
disagreement and desire to appeal the denial of a TDIU, by 
either the April 2007 rating decision or the June 2008 rating 
decision.  For these reasons, the Board finds that the appeal 
of TDIU has been withdrawn, and the appeal for TDIU now 
before the Board is dismissed.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.204.

Referral of New Claim for TDIU

Following withdrawal of the TDIU claim (April 2007 rating 
decision denial of TDIU; April 17, 2007 notice; October 2008 
NOD; January 29, 2009 SOC; and withdrawal received on March 
19, 2009), as explained above, the Veteran's representative 
subsequently filed a new claim for TDIU in March 2009.  In VA 
Form 21-4138, Statement in Support of Claim, dated March 17, 
2009, and received March 27, 2009, the Veteran's service 
representative wrote that enclosed medical evidence was being 
submitted, and that "[t]his is a request to re-open the 
veteran's claim for Individual Unemployability."  In a RO 
letter to the Veteran, dated May 1, 2009, the Veteran's new 
claim for TDIU was acknowledged.  Because reopening was not 
required for a TDIU, which is a form of increased rating, the 
Veteran's request to "reopen" was simply a new claim for 
TDIU.  

In VA Form 21-4138, Statement in Support of Claim, dated 
March 17, 2009, and received May 20, 2009, the Veteran's 
service representative again wrote that enclosed medical 
evidence was being submitted and that "[t]his is a request 
to re-open the veteran's claim for Individual 
Unemployability."  

The Veteran's new claim for TDIU has not yet been properly 
adjudicated.  A September 2009 rating decision addressed 
other issues, but did not adjudicate the new claim for TDIU. 
A purported Supplemental SOC (SSOC) was issued on September 
30, 2009, indicating that is was addressing entitlement to a 
TDIU; however, this purported SSOC erroneously indicated that 
the VA Form 21-4138, Statement in Support of Claim, dated 
March 17, 2009, and received March 27, 2009, was accepted in 
lieu of VA Form 9, Substantive Appeal.  In addition, while 
SSOCs generally may constitute RO adjudications, the 
September 2009 SSOC in this case does not reflect a thorough 
and adequate evidentiary review or adequate reasons and bases 
to constitute an adjudication of the Veteran's new TDIU 
claim.  For this reason, the Board is referring the new claim 
for TDIU to the RO for any notice and development actions, 
and for initial adjudication of TDIU. 

Despite the issuance of what purported to be a SSOC in 
September 2009, as explained above, the Veteran's previous 
appeal of the RO denial of a TDIU had already been withdrawn.  
(April 2007 rating decision denial of TDIU; April 17, 2007 
notice; October 2008 NOD; January 29, 2009 SOC; and 
withdrawal received on March 19, 2009.)  For this reason, 
this case is procedurally distinguished from 
Percy v. Shinseki, 23, Vet. App. 37, 46 (2009) (three Judge 
panel decision), where the Court emphasized an untimely 
Substantive Appeal does not bar the Board's exercise of 
jurisdiction over a claim.  

In sum, the appeal from the RO denial of a TDIU was 
withdrawn, and the appeal was not reinstated by the timely 
filing of an NOD.  Rather, the Veteran and his representative 
entered a new claim for a TDIU that has yet to be 
adjudicated.  Accordingly, the appeal as to the claim for a 
TDIU is dismissed.  As the claim is dismissed as a matter of 
law, the VCAA does not apply.  Sabonis v Brown, 6 Vet. App. 
426, 430 (1994) (where the law and not the evidence is 
dispositive the Board 


should deny the claim on the ground of the lack of legal 
merit or the lack of entitlement under the law).  As the 
Board does not have appellate jurisdiction to review the new 
claim for TDIU, the new claim for TDIU is referred to the RO 
for any development and initial adjudication.  


ORDER

The appeal for a TDIU is dismissed.  



____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


